Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 RAM Holdings Ltd. RAM Reinsurance Company Ltd. 46 Reid Street, Hamilton Bermuda www.ramre.com RAM HOLDINGS LTD. APPOINTS MICHAEL J. NORMILE AND BRADLEY M. SHUSTER TO THE BOARD OF DIRECTORS Hamilton, Bermuda, March 11, 2008  RAM Holdings Ltd. (Nasdaq Global Market: RAMR) announced today that its Board of Directors, on recommendation of the Nominating and Corporate Governance Committee, appointed Michael J. Normile, former Managing Director, Fixed Income Capital Markets and Head of Structured Finance, Americas for HSBC Securities, Inc., and Bradley M. Shuster, President and CEO of PMI Capital Corporation, which manages the international and financial guaranty segments of The PMI Group, Inc. (PMI), to fill vacancies on the Board of Directors. The vacancies resulted from the previously announced resignations of Victor J. Bacigalupi and Mark F. Milner effective February 18, 2008 and February 22, 2008, respectively. Welcoming Mr. Normile to the Board, Mr. Vernon M. Endo, Chief Executive Officer and President of the Company said, We are very pleased to have Mike join our Board. His broad background in structured finance and the capital markets will complement the Boards existing capabilities in this area. From 2004 until to his retirement in September 2006, Mr. Normile was Managing Director, Fixed Income Capital Markets and Head of Structured Finance, Americas for HSBC Securities, Inc. From 1993 to 2003, Mr. Normile held various Managing Director positions with Merrill Lynch & Co. in New York and London, including Head of Principal Finance and Head of Global Insurance Markets. From 1985 to 1993, Mr.
